DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 and 7–12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0095210 to Heo in view of U.S. Patent Application Publication No. 2016/0313602 to Xie.
Regarding Claim 1, Heo discloses (e.g., Figs. 2A–3B and their corresponding description) a transparent display device 200 having a transparent region 220 and a display region 230, wherein the transparent display device comprises a first panel 200, and the first panel comprises: a first substrate 210; and a first electrode 340/350 disposed in the display region and the transparent region (where Heo teaches electrodes 340/350 are connected). 
Heo does not explicitly disclose a reflective material disposed on the first substrate in the display region; wherein in the display region, the reflective material is disposed between the first substrate and the first electrode.
Xie disclose a display (e.g., Fig. 1), and teaches in a display region including both a reflective 113 and a transmissive 112 portion, forming a trans-reflective type display with the advantages of both reflective and transmissive displays (e.g., paragraphs [0005]–[0007]), where the reflective portion includes reflection sheet 106.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Heo to include a reflective material disposed on the first substrate in the display region; wherein in the display region, the reflective material is disposed between the first substrate and the first electrode, as suggested by Xie, in order to achieve advantages of both reflective and transmissive displays.
Regarding Claim 2, the combination of Heo and Xie would have rendered obvious wherein the first panel is an organic light emitting diode panel (Fig. 3B of Heo).
Regarding Claim 3, the combination of Heo and Xie would have rendered obvious wherein the first panel further comprises a first display medium disposed between the reflective material and the first electrode (e.g., Fig. 1 of Xie).
Regarding Claim 7, the combination of Heo and Xie would have rendered obvious wherein the first panel further comprises a second electrode disposed on the first substrate in the display region (e.g., 104 of Xie), and the second electrode is separated from the reflective material (Fig. 1 of Xie).
Regarding Claim 8, the combination of Heo and Xie would have rendered obvious wherein the first panel further comprises a second electrode disposed on the first substrate in the display region (e.g., 104 of Xie), and the second electrode is separated from the first electrode (Fig. 1 of Xie).
Regarding Claim 9, the combination of Heo and Xie would have rendered obvious wherein the first panel further comprises a second electrode disposed on the first substrate in the display region (e.g., 104 of Xie), and the reflective material is disposed on the second electrode (Fig. 1 of Xie, where “on” is interpreted to include direct contact as well as intervening layers, consistent with its broadest reasonable interpretation, e.g., paragraph [0021] of Applicant’s specification).
Regarding Claim 10, the combination of Heo and Xie would have rendered obvious wherein the first electrode is transparent (e.g., Fig. 1 of Xie, to allow light to pass from behind the display to the front of the display).
Regarding Claim 11, the combination of Heo and Xie would have rendered obvious wherein the reflective material comprises at least one of Ag, Ag alloy, Al, and Al alloy (where Xie teaches metal, paragraph [0084], and Ag and Al are well-known reflective metals).
Regarding Claim 12, the combination of Heo and Xie would have rendered obvious a plurality of pixel units, wherein at least one pixel unit comprises a part of the first substrate, a part of the reflective material and a part of the first electrode (e.g., Fig. 2A of Heo).

Allowable Subject Matter
Claims 4–6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding Claim 4, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 4, taken together and as a whole, including but not limited to “a second panel overlapped with the first panel, wherein the second panel comprises liquid crystal,” as recited in Claim 4.  Claims 5–6 depend from Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871